NO. 12-13-00380-CV

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

THEODORE ROSEVELT LEONARD,                       §      APPEAL FROM THE 3RD
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

PAMELA PORTER LEONARD,
APPELLEE                                         §      HOUSTON COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on November 22, 2010.
Under the rules of appellate procedure, the notice of appeal must be filed within thirty days after
the judgment is signed. See TEX. R. APP. P. 26.1. But if a timely motion for new trial is filed, the
notice of appeal must be filed within ninety days after the judgment is signed. See TEX. R. APP.
P. 26.1(a). To be timely, a motion for new trial must be filed within thirty days after the
judgment is signed. TEX. R. CIV. P. 329b(a). Appellant did not file his motion for new trial until
December 13, 2013, which is more than thirty days after the judgment was signed. Therefore,
Appellant’s motion for new trial did not extend the time for filing the notice of appeal.
Consequently, the notice of appeal was due to have been filed on or before December 21, 2010.
Appellant did not file his notice of appeal until December 4, 2013. Because Appellant’s notice
of appeal was not filed on or before December 21, 2010, it was untimely, and this court has no
jurisdiction of the appeal.
       On January 10, 2014, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 37.1 and 42.3, that his notice of appeal was untimely and there was no timely motion
for an extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3. Appellant was
further informed that the appeal would be dismissed unless, on or before January 21, 2014, the
information in the appeal was amended to show the jurisdiction of this court. The January 21,
2014 deadline has now passed, and Appellant has neither shown the jurisdiction of this court nor
otherwise responded to its January 10, 2014 notice.
         Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered January 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 31, 2014


                                         NO. 12-13-00380-CV


                            THEODORE ROSEVELT LEONARD,
                                      Appellant
                                         V.
                              PAMELA PORTER LEONARD,
                                      Appellee


                                 Appeal from the 3rd District Court
                         of Houston County, Texas (Tr.Ct.No. 07D-040)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.